Title: To John Adams from Joseph Wheaton, 22 February 1811
From: Wheaton, Joseph
To: Adams, John



Excellent Sir—
Washington Feby 22d. 1811—

I cannot—I will not attempt to discribe to you the Satisfaction—the gratification my feelings have experienced this day—
Yesterday the President nominated to Senate His excellency John Quincy Adams now Minister Plenipotentiary at the Court of St Petersburg—to be associate Judge of the Supreme Court of the United States this Second appointment passed the Senate, aproved by that Body Unanimously—Sir this circumstance is the More grateful as it must put those wretchs who heretofore have So vilely made you the target of their Malicious Shafts—they tho long put to Silence, twas not enough untill we See the virtues of the Father returning and visiting the Son, and we See also Some hope that the Modest Silence of the real american rising through that Pestiferous breath of foreign mist and brought to act in its proper sphere less clouded by an atmosphere of which we have had So much—
Sir Gideon Granger had obtained recommendations, for this appointment untill the letters weight and number of his letters I might almost Say made the Cabinet desks Screak with their weight the P. he has Shewn the firmness to pass him by in silence to the 3d nomination—this unprincipled man has caused me much grief and injury well known to the President—who always treats me with the politest attentions, and his whole conduct is well known—I trust G-G will not Stay long in the post office—in a few days I hope to be able to write you Something to my advantage I indulge myself in expressions arising from the effect of feelings adressed to a parent—I know your fatherly Sensations towards your Country and to those who Served it in times when Mens Hearts & Souls were tryed—and you know Some thing of the zeal & perseverance and Sacrifice I have made on the alter of our liberty—but Sir you know but little of the treatment which I have recd. from the vile who have adventured from foreign countrys to this, and whose perpetual yells are raised to be heard by those in office whose easy virtue and listening ear is ready to profit by every surly breath—
The President last this night at the Ball in celebrating the Birth day of our ever to be adored Washington is Spoken to by Several Gentlemen on this appointment, and in Speaking of it has expressed himself of you Sir in terms of Sincere friendship—of this—which my ear did not receive was obtained of P. Hamilton S. Navy he is an invaluable Patriot—and Spoke of you to me in the highest terms—
I have the honor to be Sir / yours most faithfully & affectionately

Joseph Wheaton